Name: 2006/100/EC: Commission Decision of 3 February 2006 amending Decision 2005/7/EC authorising a method for grading pig carcases in Cyprus (notified under document number C(2006) 215)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  means of agricultural production;  economic analysis;  Europe
 Date Published: 2006-02-16

 16.2.2006 EN Official Journal of the European Union L 46/38 COMMISSION DECISION of 3 February 2006 amending Decision 2005/7/EC authorising a method for grading pig carcases in Cyprus (notified under document number C(2006) 215) (Only the Greek text is authentic) (2006/100/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (1), and in particular Article 5(2) thereof, Whereas: (1) Due to technical adaptations, Cyprus has requested the Commission to authorise the application of a new formula for the calculation of the lean meat content of carcases in the framework of the method for grading pig carcases authorised by Commission Decision 2005/7/EC (2), and has submitted the details required in Article 3 of Commission Regulation (EEC) No 2967/85 of 24 October 1985 laying down detailed rules for the application of the Community scale for grading pig carcases (3). (2) The evaluation of this request has revealed that the conditions for authorising the new formula are fulfilled. (3) Decision 2005/7/EC should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2005/7/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Republic of Cyprus. Done at Brussels, 3 February 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 301, 20.11.1984, p. 1. Regulation as last amended by Regulation (EC) No 3513/93 (OJ L 320, 22.12.1993, p. 5). (2) OJ L 2, 5.1.2005, p. 19. (3) OJ L 285, 25.10.1985, p. 39. Regulation as amended by Regulation (EC) No 3127/94 (OJ L 330, 21.12.1994, p. 43). ANNEX Point 3 of the Annex to Decision 2005/7/EC is replaced by the following: 3. The lean meat content of the carcase shall be calculated according to the following formula: = 61,436  0,815 X + 0,144 W Where: = the estimated percentage of lean meat in the carcase, X = the thickness of back-fat (including rind) in millimetres, measured at 6 cm off the midline of the carcase between the third and fourth last rib, W = the thickness of muscle in millimetres measured at the same time and in the same place as X. The formula shall be valid for carcases weighing between 55 and 120 kilograms.